DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 13, 2022 has been entered.
 
Status of Claims
Claims 1, 3-5, 7-10 and 14-15 were previously pending and subject to a final rejection dated April 13, 2022. In the RCE, submitted on September 13, 2022, claims 1, 7-8, and 15 were amended. Therefore, claims 1, 3-5, 7-10 and 14-15 are currently pending and subject to the final rejection below. 

Response to Arguments
Applicant’s Remarks on Pages 7-10 of the RCE regarding the previous rejection of the claims under 35 U.S.C. 101, have been fully considered but are not found persuasive. 
On Pages 7-8 of the RCE, Applicant states the features of “wherein the first release information and the second release information include a shared release number corresponding to the shared order number”, and “providing, by a communications part of the electronic apparatus, the first release information and the second release information to a first computing device of the first operator, a second computing device of the second operator, and a third computing device of the supplier; causing, by a user interface of each computing device, the first release information to be displayed on the first computing device, the second release information to be displayed on the second computing device, and the first or second release information to be displayed on the third computing device” “cannot reasonably be categorized” as a commercial or legal interaction, a fundamental economic practice, or management of personal behavior or relationships or  interactions between people.
Examiner respectfully disagrees and notes “wherein the first release information and the second release information include a shared release number corresponding to the shared order number”, and “providing…the first release information and the second release information to….the first operator,…the second operator, and … the supplier; causing…., the first release information to be displayed [to the first operator], the second release information to be displayed on the [second operator], and the first or second release information to be displayed [to the supplier]” are limitations that recite a certain method of organizing human activity, e.g., commercial interactions. 
As Para. [0003] and [0005] of Applicant’s specification explain, “[t]he order information management system….may be operated to effectively manage service providers and item suppliers for more effective service provision. For example, in order to respond to an item purchase request from a purchaser, the order information management system determines the supplier in consideration of the characteristics of the order (e.g., delivery address, inventory at the order center, etc.) and may assign (allocate) orders related to item supply”, “An aspect of the present disclosure is to generate order information differently depending on the type of supplier …. to facilitate management convenience for suppliers and supply items.” That is, the specification explains that the invention generates order information differently depending on the type of supplier, in order to provide convenience for suppliers to supply items. Therefore, under broadest reasonable interpretation and in light of the specification, the above recited limitations recite a certain method of organizing human activity.
On Page 8 of the RCE, Applicant states “Claim 1 recites specific technological improvements over previous techniques for managing order information, and facilitates communication between the first operator, second operator, and supplier(s) via the shared release number.” 
Examiner respectfully disagrees and notes, for the same reasons discussed above “managing order information, and facilitate[ing] communication between the first operator, second operator, and supplier(s) via the shared release number” recites a certain method of organizing human activity (e.g., commercial interactions). 
Furthermore, in regard to Applicant’s argument that claim 1 recites specific technical improvements, Examiner notes “a bare assertion of an improvement without the detail necessary to be apparent to a person of ordinary skill in the art)” does not improve technology. See MPEP 2106.04(d)(1).
 

On Pages 8-9 of the Response, Applicant further states that “generating, based on the information regarding the item, (a) first release information for releasing the item from the first operator to the second operator and (b) second release information for releasing the item from the second operator to the supplier, wherein the first release information and the second release information include a shared release number corresponding to the shared order number” and “providing, by a communications part of the electronic apparatus, the first release information and the second release information to a first computing device of the first operator, a second computing device of the second operator, and a third computing device of the supplier; causing, by a user interface of each computing device, the first release information to be displayed on the first computing device, the second release information to be displayed on the second computing device, and the first or second release information to be displayed on the third computing device” integrate the abstract idea into a practical application and are more than a drafting effort designed to monopolize the abstract idea.
Examiner respectfully disagrees and notes “generating, based on the information regarding the item, (a) first release information for releasing the item from the first operator to the second operator and (b) second release information for releasing the item from the second operator to the supplier, wherein the first release information and the second release information include a shared release number corresponding to the shared order number” and “providing….the first release information and the second release information to…the first operator, … the second operator, and…the supplier; causing… the first release information to be displayed [to the first operator], the second release information to be displayed [to the second operator], and the first or second release information to be displayed on [to the supplier]” merely recites a certain method of organizing human activity (e.g., commercial interaction) for the reasons discussed up.
The mere recitation of “a communications part of the electronic apparatus,” “a first computing device,” “a second computing device”, “a third computing device”, and a “user interface” of each computing device, does not take the claim out of the grouping of an abstract idea (here, a certain method of organizing human activity). 
Furthermore, the additional elements of “a communications part of the electronic apparatus”,  “a first computing device,” “a second computing device”, “a third computing device”, and a “user interface” of each computing device are recited at a high-level of generality, such that the when viewed as whole/ordered combination, the additional elements amount to no more than mere instructions to apply the judicial exception using generic computer components (See MPEP 2106.05(f)).
On Page 9 of the RCE, Applicant further states that the claims recite “a particular technique for generating first release information for releasing the item from the first operator to the second operator and second release information for releasing the item from the second operator to the supplier, wherein the first release information and the second release information include a shared release number corresponding to the shared order number. This technique can be beneficial because it considers the second and third order information in generating release information with a shared release number. Dynamically generating the release information based on a type of supplier, for example, allows relevant information pertaining to the supplier and operators to be included.”
Examiner note in Trading Technologies Int’l v. IBG, 921 F.3d 1084, 1093-94, 2019 USPQ2d 138290 (Fed. Cir. 2019), the court determined that the claimed user interface simply provided a trader with more information to facilitate market trades, which improved the business process of market trading but did not improve computers or technology. See MPEP 2106.05(a)(II). Similarly here, arguing that a “particular technique for generating first release information for releasing the item from the first operator to the second operator and second release information for releasing the item from the second operator to the supplier, wherein the first release information and the second release information include a shared release number corresponding to the shared order number…can be beneficial because it considers the second and third order information in generating release information with a shared release number. Dynamically generating the release information based on a type of supplier, for example, allows relevant information pertaining to the supplier and operators to be included” may improve the business process of generating release information, however it does not improve any underlying computers or technology.
On Pages 9-10 of the RCE, Applicant argues that the claims improve the functioning of the computer, “the electronic apparatus can be a server or a network of servers configured to generate order information and release information by referencing a database of suppliers and operators. Because the first and second release information is generated with a shared release number, the server(s) can reference the corresponding release number to rapidly locate a related set of information to be transmitted to the respective computing devices. For example, after generating first release information to be sent to the computing device of the first operator, the server can access the first release information from computer memory to generate the second release information more rapidly. In another example, a network of servers can be configured to generate the release information in parallel, and a central server can be configured to receive the generated release information from each of a first and second peripheral server by coordinating with the peripheral servers using the shared release number. Therefore, the claimed technique and shared release number of the release information can preserve computing resources and network resources by eliminating redundant processing and memory consumption.”
Examiner notes features upon which applicant relies (i.e., “the electronic apparatus can be a server or a network of servers configured to generate order information and release information by referencing a database of suppliers and operators”, “after generating first release information to be sent to the computing device of the first operator, the server can access the first release information from computer memory to generate the second release information more rapidly”, and “after generating first release information to be sent to the computing device of the first operator, the server can access the first release information from computer memory to generate the second release information more rapidly”) are not recited in the rejected claim.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Therefore, Applicant’s arguments are not found persuasive.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3-5, 7-10 and 14-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  
Step 1
Claims 1, 3-5, 7-10 and 14 are directed to a method (i.e., a process), and claim 15 is directed to an apparatus (i.e., a machine). Therefore, claims 1, 3-5, 7-10 and 14-15 all fall within one of the four statutory categories of invention.
Step 2A, Prong One
Claims 1 and 15 recite a series of steps of managing order information by:  obtaining an order request comprising information regarding an item and information on a supplier of the item wherein the order request is obtained from a commerce service provided via a first operator; identifying a type of the supplier based on the information on the supplier; generating, in response to the obtaining of the order request, order information comprising: when the type of the supplier is a first type that directly supplies the item to the first operator, first order information for supplying the item from the supplier to  the first operator; and when the type of the supplier is a second type that supplies the item to the first operator via a second operator managing supplying of the item for the first operator, second order information for supplying the item from the supplier to the second operator and third order information for supplying the item from the second operator to the first operator, wherein identification information of the second order information and identification information of the third order information  include a shared order number configured based on the second and the third order information being determined to include a same identification number of the item; providing at least part of the generated order information, obtaining a release request comprising (a) information indicative of the supplier being of the second type and (b) information regarding the item supplied by the supplier; generating, based on the information regarding the item, (a) first release information for releasing the item from the first operator to the second operator and (b) second release information for releasing the item from the second operator to the supplier, wherein the first release information and the second release information  include a shared release number corresponding to the shared order number based on the first and the second release information being related to the second and the third order information, wherein the shared release number is  configured based on the first and the second release information being determined to include the same identification number of the item and the shared order number; providing the first release information and the second release information to the first operator, the second operator, and the supplier; causing the first release information to be displayed to the first operator, te second release information to be displayed do the second operator, and the first or second release information to be displayed to the supplier; releasing, by the second operator, the item from the supplier to a first releasing center based on the second release information; and releasing, by the first operator, the item from the second operator to a second releasing center based on the first release information.
The claim as a whole recites a certain method of organizing human activity. The limitations recited above, under broadest reasonable interpretation, recite the abstract idea of a certain method of organizing human activity, e.g., commercial interactions Therefore, the claims recite an abstract idea. 


Step 2A, Prong Two
The judicial exception is not integrated into a practical application. Claims 1 and 15 as a whole merely recite the words “apply it” (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. 
Claims 1 and 15 recite the additional elements of: (i) an electronic apparatus (claims 1 and 15), (ii) a processor and one or more memories storing one or more instructions (claim 15), (iii) an electronic commerce service (claims 1 and 15), (iv) a first, second, and third computing device (claims 1 and 15), and (v) a user interface (of each computing device) (claims 1 and 15).
The additional element of (i) an electronic apparatus, is recited at a high-level of generality (See Paras. 40-42 and Fig. 1 of Applicant’s specification disclosing the electronic apparatus, e.g., a server device or user device) such that, when viewed as whole/ordered combination, it amounts to no more than mere instructions to apply the judicial exception using generic computer components (See MPEP 2106.05(f)). 
The additional element of (ii) a processor and one or more memories storing one or more instructions, are recited at a high-level of generality (See Para. 52 of the specification disclosing the processor and Paras. 144-145 discussing the memory string instructions) such that, when viewed as whole/ordered combination, it amounts to no more than mere instructions to apply the judicial exception using generic computer components (See MPEP 2106.05(f)). 
The additional element of (iii) an electronic commerce service, is recited at a high-level of generality (See Paras. 2-3 of Applicant’s specification disclosing e-commerce) such that, when viewed as whole/ordered combination, it amounts to no more than mere instructions to apply the judicial exception using generic computer components (See MPEP 2106.05(f)). 
The additional element of (iv) computing devices, are recited at a high-level of generality (See Para. 42 Applicant’s specification disclosing user devices) such that, when viewed as whole/ordered combination, it amounts to no more than mere instructions to apply the judicial exception using generic computer components (See MPEP 2106.05(f)). 
The additional element of (v) a user interface (of each computing device), is recited at a high-level of generality (See Para. 122 Applicant’s specification disclosing user interfaces) such that, when viewed as whole/ordered combination, it amounts to no more than mere instructions to apply the judicial exception using generic computer components (See MPEP 2106.05(f)). 
Accordingly, these additional elements, when viewed as a whole/ordered combination (See Figs. 1 and 2 of the Specification), do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Thus, the claims are directed to an abstract idea.
Step 2B
As discussed above with respect to Step 2A Prong Two, the additional elements amount to no more than reciting the words “apply it” (or an equivalent) with the judicial exception, or merely include instructions to implement an abstract idea on a computer, or merely use a computer as a tool to perform an abstract idea. The same analysis applies here in 2B, i.e., reciting the words “apply it” (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea (See MPEP 2106.05(f)), does not integrate the abstract idea into a practical application at Step 2A or provide an inventive concept at Step 2B. 
Therefore, the additional elements of: (i) an electronic apparatus (claims 1 and 15), (ii) a processor and one or more memories storing one or more instructions (claim 15), (iii) an electronic commerce service (claims 1 and 15), (iv) a first, second, and third computing device (claims 1 and 15), and (v) a user interface (of each computing device) (claims 1 and 15), do not integrate the abstract idea into a practical application at Step 2A or provide an inventive concept at Step 2B. Thus, even when viewed as a whole/ordered combination (See Figs. 1 and 2 of the Specification), nothing in the claim adds significantly more (i.e., an inventive concept) to the abstract idea. Thus, the claims are ineligible.
Claims 3-5, 7-10 and 14, recites details of which merely narrows the previously recited abstract idea limitiaitions. For these reasons, as described above with respect to claim 1, these judicial exceptions, when viewed as a whole/ordered combination, are not meaningfully integrated into a practical application or significantly more than the abstract idea. Thus, claims 3-5, 7-10 and 14 are ineligible. 

Prior Art
The claims are allowable over the prior art, but are rejected under 35 U.S.C. 101, as discussed above.
The closest prior art for the claims include:
Ricci et al., (US 8527373-B1) a system and method related to order fulfilments. 
Lindeoerfer et al., (US 2002/0069096 A1) a system and method for supplier relationship management. 
Junger (US 2012/0166320 A1) a system and method for handling return transactions. 
Mack (US 2007/0299791 A1) a system and method for international dutiable returns. 
Tsujibe (US 2018/0315009 A1) a system and method for inventory analysis.
Zhang et al., “Learning to Select Supplier Portfolios for Service Supply Chain” dated May 2016, discussing supplier selection for supply chain optimization.

Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rupangini Singh whose telephone number is 571-270-0192.  The examiner can normally be reached on Monday – Friday, 9:30 AM – 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on Monday – Friday at 571-272-5587.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RUPANGINI SINGH/
Primary Examiner, Art Unit 3628